—In an action to recover damages for medical malpractice, the defendant appeals from an order of the Supreme Court, Kangs County (Levine, J.), dated April 22, 2002, which granted the plaintiff’s motion for leave to serve a late notice of claim.
Ordered that the order is modified, on the law, by deleting the provision thereof granting the motion in its entirety, and substituting therefor a provision granting the motion insofar as it is predicated upon claims occurring on or after February 11, 1992; as so modified the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the plaintiff’s claims are not time-barred insofar as they arise from acts of alleged malpractice occurring on or after February 11, 1992 (see Williams v Howe, 297 AD2d 671 [2002]; Hansson v Madowitz, 292 AD2d 342 [2002]; Pinna v Larys, 284 AD2d 315 [2001]; Corcia v Rothberg, 279 AD2d 496 [2001]; Smith v Fields, 268 AD2d 579 [2000]; Michaels-Dailey v Shamoian, 245 AD2d 430 [1997]; Rivera v Brookdale Hosp. Med. Ctr., 205 AD2d 677 [1994]).
The parties’ remaining contentions are without merit. S. Miller, J.P., Goldstein, Cozier and Mastro, JJ., concur.